Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 1 of 16 PageID: 106




 JEFFREY A. ROSEN
 ACTING ATTORNEY GENERAL

 RACHAEL A. HONIG
 Acting United States Attorney
 KELLY HORAN FLORIO
 Assistant U.S. Attorney
 970 Broad Street, Suite 700
 Newark, NJ 07102
 Tel: (973) 645-2824
 kelly.horan@usdoj.gov

 ERIC S. DREIBAND
 Assistant Attorney General
 Civil Rights Division
 SAMEENA SHINA MAJEED
 Chief
 TAMAR HAGLER
 Deputy Chief
 RYAN G. LEE
 BETH FRANK
 Trial Attorneys
 United States Department of Justice
 Civil Rights Division
 Housing & Civil Enforcement Section
 950 Pennsylvania Avenue, NW
 Washington, DC 20530
 Phone: (202) 305-8196
 beth.frank@usdoj.gov

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  UNITED STATES OF AMERICA,
                                             Hon. Michael A. Shipp
                           Plaintiff,
              v.                             Civil Action No. 3:20-cv-06109

  TOWNSHIP OF JACKSON and JACKSON
  PLANNING BOARD,

                           Defendants.

                   STIPULATION AND ORDER REGARDING DISCOVERY


                                         1
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 2 of 16 PageID: 107




        Pursuant to Federal Rule of Civil Procedure 26(f), Plaintiff, United States of America,

 and Defendants, Township of Jackson and Jackson Planning Board (each a “Party” and

 collectively, the “Parties”), by their respective counsel, have entered into this Stipulation

 governing obligations concerning preservation and production of documents as a supplement to

 the Federal Rules of Civil Procedure, Court orders, and any other applicable rules or law to

 reduce the time, expense, and other burdens of discovery of documents, things, and

 electronically stored information (“ESI”).

 I. Preservation

        A. In accordance with the Federal Rules of Civil Procedure (“FRCP”), the Federal Rules

            of Evidence, and the relevant controlling principles of law, the Parties having

            discussed their preservation obligations and needs pursuant to FRCP 26(f), hereby

            agree to preserve discoverable information within the scope of discovery as set forth

            in FRCP 26(b)(1).

        B. The Parties agree that by preserving documents, things, and ESI for the purpose of

            this litigation, they are not conceding that such material is discoverable, nor waiving

            any claim of privilege.

        C. This Stipulation and Order does not modify any Party’s obligation to maintain and

            preserve documents, things, and ESI where otherwise required by law, pursuant to a

            court order or administrative order, or in response to other anticipated litigation.

 II. Limitations on Obligation to Preserve and Produce

    Subject to § IV.A, the Parties agree to limit the scope of preservation as described in this

    section.




                                                   2
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 3 of 16 PageID: 108




          A. The Parties do not need to take specific, affirmative steps to preserve the following

              categories of ESI:

                  1. Logs of or other data from audio calls (including landline phones, mobile

                      devices, and Voice Over Internet Protocol (VOIP)) made to or from (i)

                      attorneys or staff of the United States and/or (ii) attorneys or staff of defense

                      counsel in this case while acting in their capacity as attorneys or staff of

                      counsel;

                  2. Logs or other data from video-conferencing tools (e.g., Skype or Zoom)

                      involving (i) attorneys or staff of the United States and/or (ii) attorneys or

                      staff of defense counsel in this case;

                  3. Voicemail messages on the voicemail systems of (i) attorneys or staff of the

                      United States and/or (ii) attorneys or staff of defense counsel in this case;

                  4. Internally facing server system logs of attorneys;

                  5. Externally facing or hosted file sharing system logs;

                  6. System data from photocopiers or fax machines;

                  7. Auto-saved copies of electronic documents;

                  8. Deleted, slack, fragmented, or other data only accessible by forensics; and

                  9. Random access memory (RAM), temporary files, or other ephemeral data that

                      are difficult to preserve without disabling the operating system.

          B. The Parties do not need to preserve all duplicate copies 1 of relevant ESI, as follows:




 1
     “Duplicates” are copies of identical documents identified with matching MD-5 hashes, which
     is a mathematically calculated 128 bit value used to create a unique identifier for an electronic
     file, that exist in more than one location.
                                                     3
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 4 of 16 PageID: 109




             1. ESI existing or stored on mobile or portable devices (e.g., smartphones,

                 tablets, thumb drives, CDs, DVDs, etc.) or file sharing sites does not need to

                 be preserved provided that duplicate copies of the ESI, including metadata,

                 are preserved in another location reasonably accessible to the Party.

             2. ESI on backup tapes, continuity of operations or disaster recovery systems,

                 data or system mirrors or shadows, and other systems that are used primarily

                 for the purpose of system recovery or information restoration and are not

                 reasonably accessible (“Backup Systems”) do not need to be preserved

                 provided that duplicate copies of relevant ESI have been preserved in another

                 reasonably accessible location. However, if a Party knows that relevant ESI

                 exists only on a Party’s Backup System, the Party will take reasonable steps to

                 preserve ESI on the Backup System until the Parties can agree on how and

                 when the ESI will be preserved or produced. If the Parties cannot reach

                 agreement, they will seek a ruling from the Court.

      C. The Parties do not need to take specific, affirmative steps to preserve relevant

         documents, things, or ESI (including internal communications, drafts, versions, and

         collaboration on case-related work) created by and/or exchanged solely among: 1)

         attorneys or staff within the United States Department of Justice; 2) attorneys or staff

         of counsel of record for Defendant; 3) attorneys or staff of the United States

         Department of Justice and attorneys or staff of other government agencies; and/or 4)

         attorneys or staff for the United States, counsel of record for Defendant, and/or

         counsel of record for private parties in related litigation or who intervene in this case.




                                               4
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 5 of 16 PageID: 110




       D. The Parties agree not to seek discovery of documents, things, and ESI that they have

           agreed not to preserve pursuant to § II.A., B., or C. above.

 III. Identification & Production of Documents, Things, and ESI

       A. Production Format

              1. Electronic documents will be produced in a manner consistent with

                  Appendix A to this ESI Plan. Furthermore, the Parties agree to provide a

                  load file and metadata in a manner consistent with Appendix A.

              2. Each Party reserves the right to object to production of documents in the

                  format specified herein to the extent that production in such format is

                  impracticable or unreasonably burdensome or expensive.

              3. Each Party reserves the right to request native files for documents that are

                  difficult to understand after they have been produced in the format specified

                  herein or that contain potentially relevant embedded information, and such

                  requests will not be unreasonably denied. Such a request shall be made

                  according to the following protocol:

                      a. The requesting Party shall make any such request as soon as

                          reasonably practical after receiving a document production.

                      b. The requesting Party shall provide a list of Bates numbers of the

                          documents that it is requesting to be produced in native file format.

                      c. Within fourteen (14) days of receiving this request, the producing

                          Party will either (i) produce the requested native files to the extent

                          reasonably practicable or (ii) respond in writing, setting forth its

                          position on the production of the requested documents.



                                                 5
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 6 of 16 PageID: 111




                        d. If the Parties are unable to agree as to the production of the

                            requested documents in native format, the Parties may submit the

                            matter to the Court.

        B. De-Duplication

               1. A Party is only required to produce a single copy of a responsive

                     document.

               2. Parties may de-duplicate stand-alone documents or entire document

                     families globally using MD5 or SHA-1 Hash value matching. ESI that is

                     not an exact duplicate may not be removed.

               3. Common system files defined by the NIST library

                     (http://www.nsrl.nist.gov/) need not be produced.

               4. Attachments to e-mails shall not be eliminated from the parent e-mail.

               5. Paper documents shall not be eliminated as duplicates of responsive ESI. To

                     the extent the Parties de-duplicate stand- alone electronic documents against

                     an e-mail attachment, the attachment to the e-mail must be the document that

                     is produced.

           C. The Parties will make reasonable efforts to ensure that documents produced in

               native form, if any, are decrypted (or that passwords are supplied).

 IV. Third Parties

           A. The Issuing Party is responsible for promptly producing any

               documents obtained under a subpoena to all other Parties.




                                                   6
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 7 of 16 PageID: 112




         B. If the non-party production is not Bates-stamped, the Issuing Party will endorse

             the non-party production with unique prefixes and Bates numbers prior to

             producing them to the other Party.

 V.   Privileged Documents, Things and ESI

       A. If any discovery request appears to call for the production of documents, things or

          ESI covered by § II.A., B., or C. the responding party is not required to produce or

          identify such information on a privilege log. However, if a party preserves relevant

          documents, things, or ESI covered by § II.A., B., or C., in order to support a claim or

          defense in this case, the Party shall produce such information or identify it on a

          privilege log notwithstanding this subsection.

      B. Inadvertent Disclosure of Privileged or Protected Information

             1. The Parties agree that, subject to Federal Rule of Evidence 502(b), a

                 disclosure of information contained within documents, things, and ESI that is

                 protected by attorney-client privilege, attorney work product protection,

                 common interest in litigation privilege, and/or applicable governmental

                 privileges (such as deliberative process) does not operate as a subject matter

                 waiver in this case if: 1) the disclosure is inadvertent; 2) the holder of the

                 privilege or protection took reasonable steps to prevent disclosure; and 3) the

                 holder promptly took reasonable steps to rectify the error.

             2. If the producing Party inadvertently discloses information that it asserts is

                 privileged or protected, it will notify the receiving party within 7 days of the

                 discovery of disclosure and provide the production date, number, and volume

                 of the disc or drive on which the production was produced (“production



                                                7
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 8 of 16 PageID: 113




               media”), and the Bates number(s) or Document ID (for native files) of all

               material that it believes contains the inadvertently disclosed information.

            3. If a production contains information that the receiving Party believes is

               privileged or protected and was inadvertently produced, it will promptly

               notify the producing Party and provide the Bates number(s) or Document ID

               (for native files) of the item it believes was inadvertently produced. Within 14

               days after receiving notification, the producing Party may make a written

               request for return of the material. If the producing Party does not send a

               written request for return of the material to the receiving Party within 14 days,

               the producing Party waives all claims of privilege or protection as to the

               material, but this still does not operate as a subject matter waiver.

            4. When the receiving Party receives a written demand for return of the material,

               it will make reasonable, good faith efforts to promptly sequester, return or

               destroy all inadvertently produced material identified by the producing party.

               If copies of inadvertently produced materials are located or stored on the

               receiving Party’s Backup System(s), those copies need not be affirmatively

               removed but, rather, the receiving Party may overwrite those copies according

               to its normal records management procedures.

            5. If the receiving Party must destroy or delete production media (e.g., CD,

               DVD, thumb drive, or downloaded file(s)) in order to destroy or delete

               inadvertently produced material, the producing Party will provide a duplicate

               copy of the production media minus only the inadvertently produced material




                                             8
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 9 of 16 PageID: 114




                     within 14 days of its written request for return of the material to the receiving

                     Party.

              6. If the receiving Party intends to challenge the claim of privilege or protection

                     or the inadvertence of the production, it will keep one copy of the

                     inadvertently produced material in a sealed envelope or a sequestered location

                     while seeking a ruling from the Court. Nothing in this Stipulation prevents

                     access by a receiving Party’s information technology or security personnel

                     from accessing, in the normal course of their work, systems or locations where

                     inadvertently produced material is sequestered.

 VI. Miscellaneous

           A. Each Party shall bear the costs of producing its own documents, things, and ESI.

           B. This Stipulation may be executed in counterparts.

           C. The terms of this Stipulation and Order are not exhaustive. Each Party reserves the

             right to subsequently request to meet and confer to address any discovery matters,

             including forms of production and other matters not addressed herein.

           D. None of the meet and confer provisions of this Stipulation shall be construed to

           extend the time within which a Party must respond to a discovery request.



       IT IS SO ORDERED this _________ day of ____________________, 2020.



                                                ____________________________________
                                                HON. DOUGLAS E. ARPERT
                                                UNITED STATES MAGISTRATE JUDGE




                                                   9
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 10 of 16 PageID: 115




 For Plaintiff United States of America:

  Dated: January 7, 2021

                                           Respectfully submitted,


  RACHAEL A. HONIG                         ERIC S. DREIBAND
  Acting United States Attorney            Assistant Attorney General
  District of New Jersey                   Civil Rights Division


                                           SAMEENA SHINA MAJEED
                                           Chief
  /s/ Kelly Horan Florio
  KELLY HORAN FLORIO                       /s/ Beth Frank
  Assistant U.S. Attorney                  RYAN G. LEE
  Civil Rights Unit                        BETH FRANK
  970 Broad Street, Suite 700              Trial Attorneys
  Newark, NJ 07102                         Housing and Civil Enforcement Section
  Phone: (973) 645-2824                    Civil Rights Division
  Email: kelly.horan@usdoj.gov             U.S. Department of Justice
                                           950 Pennsylvania Avenue NW – 4CON
                                           Washington, DC 20530
                                           Phone: (202) 305-8196
                                           E-mail: beth.frank@usdoj.gov




                                           10
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 11 of 16 PageID: 116




 For Defendant Township of Jackson:



 /s/ Gregory P. McGuckin
 GREGORY P. MCGUCKIN
 Dasti, Murphy, McGuckin, Ulaky, Koutsouris & Connors
 620 West Lacey Road, Box 1057
 Forked River, New Jersey 08731
 Phone: (609) 971-1010
 Email: gmcguckin@dmmlawfirm.com


 For Defendant Jackson Planning Board:


 /s/ Sean D. Gertner
 SEAN D. GERTNER
 Gertner & Gertner, LLC
 740 Bennetts Mills Road
 PO Box 1149
 Jackson, New Jersey 08527
 Phone: (732) 523-5444
 sgertner@gertneresq.com




                                           11
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 12 of 16 PageID: 117




                                           APPENDIX A

 Production Format of ESI and Imaged Hard Copy

    Responsive ESI and imaged hard copy shall be prod rmat outlined below with particular

 attention paid to sections 9-19. All ESI (1) must include the unprocessed “as kept in the

 ordinary course of business” state (i.e., in native format), (2) must also be rendered to TIFF

 image format, and (3) must also be accompanied by a Concordance® .dat file and a cross

 reference image load file(“.opt”, “.lfp”). All applicable metadata (see section 3 below) shall be

 extracted and provided in a standard document review platform load file format as set forth

 below in sections 2(a), 2(b), and 2(c).

        1.       Image File Format: All images, paper documents scanned to images, or

 rendered ESI shall be produced as 300 dpi single-page TIFF files, CCITT Group IV (2D

 Compression). Documents should be uniquely and sequentially Bates numbered with an

 endorsement burned into each image.

             • All TIFF file names shall include the unique Bates number burned into the
             image.

             • Each Bates number shall be seven or more digits, include leading zeros in the
             number, and be unique for each produced page.

             •   All TIFF image files shall be stored with the “*.TIF” extension.

             •   Images shall be OCRed using a standard COTS products.

             • All pages of a document or all pages of a collection of documents that
             comprise a a folder or other logical grouping, including a box, shall be delivered
             on a single piece of media.

             •   No image folder shall contain more than 10,000 images.

             • The entire file path, including the complete file name, shall not exceed 175
             characters.



                                                  12
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 13 of 16 PageID: 118




        2.       Document Review Platform Cross Reference file: Images should be

 accompanied by an Image Cross Reference file that associates each Bates number with its

 corresponding single-page TIFF image file. The Cross Reference file should also contain the

 image file path for each Bates numbered page. Image Cross Reference Sample Format:

             IM,ABC_0000001,D,0,@VOL_001;IMAGES\00\001; ABC_0000001.tif;2,0

             IM,ABC_0000001,D,0,@VOL_001;IMAGES\00\001; ABC_0000001.tif;2,0

 IM,ABC_0000001,C,0,@VOL_001;IMAGES\00\001; ABC_0000001.tif;2,0 IM,ABC_0000001,

             ,0,@VOL_001;IMAGES\00\001; ABC_0000001.tif;2,0 IM,ABC_0000001,

                       ,0,@VOL_001;IMAGES\00\001; ABC_0000001.tif;2,0

             IM,ABC_0000001,D,0,@VOL_001;IMAGES\00\001; ABC_0000001.tif;2,0

        3.       Document Review Platform Load File: Images should also be accompanied by

 a “text load file” containing delimited text that will populate fields in a searchable, flat database

 environment. The file should contain the required fields listed below in section 3.

             • ASCII text delimited load files are defined using the following delimiters:
              Field Separator                                     ¶       or Code 020
              Text Qualifier                                      þ       or Code 254
              Substitute Carriage Return or New Line              ®       or Code174

            • The text file should also contain hyperlinks to applicable native files, such
        as Excel, PowerPoint, audio, or video files.

             •   There should be one line for every record in a collection.

             • The load file must contain a field map/key listing the metadata/database fields
             in the order they appear within the data file. For example, if the data file consists of
             a First Page of a Record (starting Bates), Last Page of a Record (ending Bates),
             Document ID, Document Date, File Name, and a Title, then the structure may
             appear as follows:

       þBEGDOCþ¶þENDDOCþ¶þDOCIDþ¶þDOCDATEþ¶þFILENAMEþ¶þTITLE




                                                   13
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 14 of 16 PageID: 119




             • The extracted/OCR text for each document should be provided as a separate
             single text file. The file name should match the BEGDOC# or DOCID for that
             specific record and be accompanied by the *.TXT extension.

             •   Text files shall not be provided in the same folder as the TIFF images.

     3.      Required Metadata/Database Fields

          The metadata of ESI should be extracted and provided in a *.DAT file using the field

 definitions and formatting described below:

                 Field Name             Definition        Include for    Include for     Include
                                                            Emails           other      for Paper
                                                           and Text       electronic    documents
                                                           Messages           files

            Begin_Bates            Bates number for            Y              Y              Y
                                   the first image of a
                                   document (or the
                                   Bates number of
                                   the placeholder
                                   page for a native
                                   document).

            End_Bates              Bates number for            Y              Y              Y
                                   the last image of a
                                   document (or the
                                   Bates number of
                                   the placeholder
                                   page for a native
                                   document).

            Begin_Attach           Only for document           Y              Y              Y
                                   families, 2 provide
                                   Bates number for
                                   the first image of
                                   the first attachment
                                   or embedded file.
                                   Leave this field
                                   blank if there is no
                                   document family.


 2
  Document Family means a group of related documents, including: (1) paper documents that
 were grouped together or physically attached by clips, staples, binding, folder, etc.; (2) email
 with its attachment(s); and (3) files with embedded documents
                                                  14
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 15 of 16 PageID: 120




         End_Attach        Only for document      Y         Y          Y
                           families, provide
                           Bates number for
                           the last image of
                           the last attachment
                           or embedded file.
                           Leave this field
                           blank if there is no
                           document family.

         Parent ID         Bates number of        Y         Y          Y
                           the parent
                           document (filled in
                           only for “child”
                           documents).

         PgCount           The number of          Y         Y          Y
                           images produced
                           for this document
                           (1 for placeholder).

         From              “From” field in        Y
                           email.

         To                “To” field in email.   Y

         CC                “CC” field in          Y
                           email.

         BCC               “BCC” field in         Y
                           email.

         Subject           “Subject” field in     Y
                           email.

         Attachments       File names of the      Y
                           attachments.

         DateSent          DateSent field         Y
                           from email. Include
                           both date and time
                           (format: 9/28/2012
                           1:16 PM or
                           9/28/2012
                           13:16:34).




                                           15
Case 3:20-cv-06109-MAS-DEA Document 17 Filed 01/07/21 Page 16 of 16 PageID: 121




         Redacted          “Yes” if the            Y        Y          Y
                           document has been
                           redacted.

         Confidential      Confidential            Y        Y          Y
                           Designation (if
                           any).

         MD5Hash           The MD5 hash            Y        Y
                           value calculated
                           when the file was
                           collected or
                           processed.

         Prod_FilePath     The path to the                  Y
                           native file on the
                           production media.

         Native_filename   Original name of        Y        Y
                           the native file when
                           the file was
                           collected or
                           processed.

         Text File Path    Path to the text file   Y        Y          Y
                           on the production
                           media.




                                          16
